Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 1 of 9 Page ID #:450



1     Mieke K. Malmberg
2     (SBN 209992)
      SKIERMONT DERBY LLP
3     800 Wilshire Blvd., Ste. 1450
4     Los Angeles, CA 90017
      Phone: (213) 788-4500
5     Fax: (213)788-4545
6
      mmalmberg@skiermontderby.com

7     Paul J. Skiermont (admitted pro hac vice)
      Christopher Hodge (admitted pro hac vice)
8     SKIERMONT DERBY LLP
9     1601 Elm St., Ste. 4400
      Dallas, TX 75201
10    Phone: (214) 978-6600
11    Fax: (214) 978-6601
      pskiermont@skiermontderby.com
12    chodge@skiermontderby.com
13    Attorneys for Plaintiff Steve Siebold
14
                       IN THE UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16
     STEVE SIEBOLD,
17                                            C.A. No. 2:19-cv-01173 GW (JPRx)
                  Plaintiff,
18
     v.                                       PLAINTIFF STEVE SIEBOLD’S
19                                            MOTION FOR ENTRY OF
     WENDY KELLER and KELLER                  DEFAULT AND DEFAULT
20
     MEDIA, INC.,                             JUDGMENT
21                Defendants.
                                              Hon. George H. Wu
22
                                              Date: October 24, 2019
23

24                                            Time: 8:30 a.m.

25                                            JURY TRIAL DEMANDED
26

27

28

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                 1
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 2 of 9 Page ID #:451



 1         Pursuant to Federal Rule of Civil Procedure 55(b)(2), Plaintiff Steve Siebold
 2   (“Siebold”) hereby seeks entry of default and default judgment against Defendant
 3   Keller Media, Inc. (“Keller Media”), and in support thereof state as follows:
 4              On February 15, 2019, Plaintiff filed a Complaint against Keller Media
 5   asserting claims for copyright infringement in violation of the Copyright Act, 17
 6   U.S.C. § 501, et seq. (ECF 1, Compl. ¶¶ 80-100.)
 7              Specifically, Plaintiff asserts claims for copyright infringement of three
 8   separate works: 177 Mental Toughness Secrets of the World Class, How Rich People
 9   Think, and Die Fat or Get Tough. (Id. at ¶¶ 81, 88, 95.)
10              Plaintiff’s Complaint seeks, among other things, actual damages under 17
11   U.S.C. §504(b), statutory damages under 17 U.S.C. §504, enhanced damages for
12   willful infringement under 17 U.S.C. §504(c), a permanent injunction, and attorneys’
13   fees and costs of suit under 17 U.S.C. § 505. (Id. at ¶¶ 85-86, 92-93, and 99-100.)
14              Keller Media was served with the Summons and Complaint on March 6,
15   2019. (ECF 24) Service was later confirmed. (Decl. of Mieke Malmberg ¶ 4 & Ex. 2;
16   ECF 24).
17              Keller Media was required to file its answer to the Complaint on or before
18   May 6, 2019, pursuant to the Stipulation to Extend Time to Respond to Initial
19   Complaint by Not More than 30 Days (L.R. 8-3) (ECF 26) filed on March 26, 2019.
20              On May 8, 2019, Plaintiff filed an Application for Entry of Default against
21   Keller Media (ECF 30) for its failure to file a responsive pleading by that deadline.
22   The Clerk therefore entered Keller Media’s default on May 14, 2019. (ECF 33).
23              This Court held a scheduling conference on July 8, 2019. Keller Media was
24   not represented by counsel at the hearing.
25              As of today’s date, and to the best of Plaintiff’s knowledge, Keller Media
26   has not filed an appearance, has not filed a responsive pleading with the Court, and
27   has not served any responsive pleadings on Plaintiff’s counsel. While defendant
28   Wendy Keller, a principal of Keller Media, has appeared in her personal capacity, “a

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                           2
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 3 of 9 Page ID #:452



 1   corporation may appear in federal court only through licensed counsel.” U.S. v. High
 2   Country Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam). No
 3   counsel has entered an appearance on behalf of Keller Media in this case to date.
 4             Pursuant to L.R. 55-1, Plaintiff provides the following information:
 5      (a) The default was entered against Keller Media on May 14, 2019 (ECF 33).
 6      (b) The default was entered as to Plaintiff’s Original Complaint (ECF 1).
 7      (c) Keller Media is a corporation and therefore not an infant nor an incompetent
 8         person.
 9      (d) Similarly, the provisions of the Servicemembers Civil Relief Act do not apply
10         to Keller Media.
11      (e) Because Keller Media has not appeared personally or by a representative,
12         notice is not required under Federal Rule of Civil Procedure 55(b)(2). However,
13         a copy of this motion is being served on defendant Wendy Keller, president of
14         Keller Media.
15             Pursuant to 17 U.S.C. § 504(c)(2), Plaintiff seeks statutory copyright
16   damages in the amount of $150,000. Because Keller Media has defaulted, it is
17   presumed to have admitted to the allegations in Plaintiff’s Complaint—namely, that it
18   intentionally and willfully infringed Plaintiff’s copyright in at least Plaintiff’s work
19   177 Mental Toughness Secures of the World Class. See Complaint (ECF 1) ¶¶ 43-54,
20   80-100.
21             Pursuant to 17 U.S.C. § 505 and L.R. 55-3, Plaintiff requests attorneys’ fees
22   in the amount of $6,600, as well as taxable costs of court.
23             Pursuant to L.R. 55-2, Keller Media has received notice of the above
24   amounts requested, by service of this motion upon Wendy Keller, its president.
25             Plaintiff requests that the Court issue an injunction against Keller Media
26   pursuant to 17 U.S.C. § 502, ordering that Keller Media and its respective officers,
27   agents, and employees, and all persons acting in concert with them, from marketing,
28

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                          3
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 4 of 9 Page ID #:453



 1   advertising, promoting, distributing, or entering into any licenses, contracts, or other
 2   agreements regarding any of the Plaintiff’s works.
 3              Plaintiff also requests that the Court issue a declaratory judgment stating
 4   that:
 5      (a) Plaintiff is entitled to all advances, royalties, or any other benefits obtained by
 6           Keller Media in any way relating to Plaintiff’s copyrighted works, including all
 7           proceeds of the following contracts described in Plaintiff’s Complaint:
 8               July 2011 contract with Book21 for How Rich People Think;
 9               July 2012 contract with Sunmark for Die Fat or Get Tough;
10               August 2013 contract with Embassy for 177 Mental Toughness Secrets of
11                 the World Class;
12               May 2016 contract with Sunmark for How Rich People Think; and
13               January 2018 contract with Embassy for How Rich People Think and Die
14                 Fat or Get Tough;
15           and
16      (b) The contracts listed in (a) above are invalid unless and until ratified by Plaintiff.
17              Default judgment in this case comports with the factors set forth by the
18   Ninth Circuit in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986), namely: (1)
19   the merits of plaintiff's substantive claim; (2) the sufficiency of the complaint; (3) the
20
     possibility of prejudice to the plaintiff; (4) the sum of money at stake in the action; (5)
21
     the possibility of a dispute concerning material facts; (6) whether the default was due
22
     to excusable neglect; and (7) the strong policy favoring decisions on the merits.
23
                The first two factors—merits of the claim and sufficiency of the
24
     complaint—require that a plaintiff “state a claim on which the plaintiff may recover.”
25
     Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1175 (C.D. Cal. 2002). The
26
     complaint must therefore plead that Plaintiff owns a valid copyright and that Keller
27
     Media violated Plaintiff’s exclusive rights under the copyright. The Complaint in this
28

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                           4
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 5 of 9 Page ID #:454



 1   case does so—it pleads authorship and copyright registration of Plaintiff’s works
 2   (Compl. ¶¶ 18, 24, 81-82, 88-89, 95-96),1 and it pleads that Keller Media violated
 3   Plaintiff’s rights by securing contracts to have his works published in foreign
 4   countries without his consent or even his knowledge. (E.g., Compl. ¶¶ 42-54).
 5             The third Eitel factor, possibility of prejudice, is clear—without a default
 6   judgment, Plaintiff will likely be without other recourse for recovery against Keller
 7   Media. Moreover, since Plaintiff seeks injunctive and declaratory relief, infringement
 8   may continue unabated without a default judgment.
 9             The fourth factor, the amount at stake, includes statutory damages
10   appropriate to Keller Media’s ongoing willful infringement. By way of this motion,
11   Plaintiff does not seek damages for its other causes of action apart from copyright
12   infringement.2 The amount is therefore appropriate for default judgment. Moreover,
13   Plaintiff also seeks injunctive and declaratory relief, which weights in favor of
14   granting default judgment.
15

16
     1
17     See also U.S. Copyright Office Public Catalog entry for 177 Mental Toughness
     Secrets of the World Class, https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=1&ti
18   =1,1& Search _Arg=TXu001181965&Search_Code=REGS&CNT=10&PID=zW_
19   wfSmcjD3IaGtxPUes1dVKa3l&SEQ=20190912102125&SID=2 (last accessed Sept.
     12, 2019) (attached as Ex. 4 to Malmberg Decl.); U.S. Copyright Office Public Catalog
20   entry for How Rich People Think, https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1
21   =1&ti=1,1&Search%5FArg=TX0008647869&Search%5FCode=REGS&CNT=10&PI
     D=_AOQ40X3x4OxMkg-9XdVork8t&SEQ=20190912103308&SID=2 (last accessed
22   Sept. 12, 2019) (attached as Ex. 5 to Malmberg Decl.); U.S. Copyright Office Public
23   Catalog entry for Die Fat or Get Tough, https://cocatalog.loc.gov/cgi-bin/Pwebrecon.
     cgi?v1=1&ti=1,1&Search%5FArg=TX0008647867&Search%5FCode=REGS&CNT=
24   10 &PID=XSFY_HsQlrG4ncwZGyc_MQlCXgQ&SEQ=20190912103023&SID=2
25   (last accessed Sept. 12, 2019) (attached as Ex. 6 to Malmberg Decl.).
26   2
       Plaintiff does not waive recovery of damages on these other causes of action and
27   reserves the right to pursue them at another time to the extent permitted by law.
     Plaintiff also does not waive recovery on any cause of action as to Defendant Wendy
28   Keller.

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                         5
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 6 of 9 Page ID #:455



 1               Regarding the fifth factor, possibility of dispute of material facts, “[u]pon
 2   entry of default, all well-pleaded facts in the complaint are taken as true, except those
 3   relating to damages. Accordingly, no genuine dispute of material facts would preclude
 4   granting Plaintiffs’ motion.” PepsiCo, 238 F. Supp. 2d at 1177 (citing TeleVideo Sys.,
 5   Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir.1987)).
 6               The sixth Eitel factor considers the possibility that the default resulted from
 7   excusable neglect. Keller Media was served with summons and the Complaint. (ECF
 8   24, ECF 26). Keller Media did not file an answer or otherwise respond. Defendant
 9   Wendy Keller is Keller Media’s President. (Compl. ¶ 10). She has answered the
10   Complaint in her personal capacity (ECF 28) and has been served with all filings in
11   this case, including the instant Motion. The Clerk’s entry of Keller Media’s default
12   was also noted in the parties’ Joint Rule 26(f) Report and Discovery Plan, which Ms.
13   Keller signed. In this case, there was no excusable neglect.
14               The final factor requires consideration of the policy for deciding cases on
15   the merits. “Cases should be decided upon their merits whenever reasonably
16   possible.” Eitel, 782 F.2d at 1472. “However, the mere existence of Fed.R.Civ.P.
17   55(b) indicates that this preference, standing alone, is not dispositive. Moreover,
18   Defendant's failure to answer Plaintiffs’ Complaint makes a decision on the merits
19   impractical, if not impossible. Under Fed.R.Civ.P. 55(a), termination of a case before
20   hearing the merits is allowed whenever a defendant fails to defend an action.”
21   Pepsico, 238 F. Supp. 2d at 1177 (internal quotes and citations omitted). Default
22   judgment is thus appropriate here.
23        WHEREFORE, Plaintiff respectfully requests that the Court enter default
24   judgment against Defendant Keller Media
25        (i)      for statutory damages in the amount of $150,000, attorneys’ fees of
26                 $6,600, and costs;
27        (ii)     permanently enjoining and restraining Keller Media and its respective
28                 officers, agents, and employees, and all persons acting in concert with

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                           6
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 7 of 9 Page ID #:456



1                 them, from marketing, advertising, promoting, distributing, or entering
2                 into any licenses, contracts, or other agreements regarding any of the
3                 Plaintiff’s works; and
4         (iii)   declaring that
5                 (a) Plaintiff is entitled to all advances, royalties, or any other benefits
6                    obtained by Keller Media in any way relating to Plaintiff’s copyrighted
7                    works, including all proceeds of the following contracts described in
8                    Plaintiff’s Complaint:
9                        July 2011 contract with Book21 for How Rich People Think;
10                       July 2012 contract with Sunmark for Die Fat or Get Tough;
11                       August 2013 contract with Embassy for 177 Mental Toughness
12                          Secrets of the World Class;
13                       May 2016 contract with Sunmark for How Rich People Think;
14                          and
15                       January 2018 contract with Embassy for How Rich People Think
16                          and Die Fat or Get Tough;
17                   and
18                (b) The contracts listed in (a) above are invalid unless and until ratified by
19                   Plaintiff.
20

21

22

23

24

25

26

27

28

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                            7
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 8 of 9 Page ID #:457



1    Dated: September 19, 2019        /s/ Mieke K. Malmberg
                                      Mieke K. Malmberg
2
                                      (SBN 209992)
3                                     SKIERMONT DERBY LLP
                                      800 Wilshire Blvd., Ste. 1450
4
                                      Los Angeles, CA 90017
5                                     Phone: (213) 788-4500
                                      Fax: (213)788-4545
6                                     mmalmberg@skiermontderby.com
7
                                      Paul J. Skiermont (admitted pro hac vice)
8                                     Christopher Hodge (admitted pro hac vice)
                                      SKIERMONT DERBY LLP
9
                                      1601 Elm St., Ste. 4400
10                                    Dallas, TX 75201
                                      Phone: (214) 978-6600
11
                                      Fax: (214) 978-6601
12                                    pskiermont@skiermontderby.com
                                      chodge@skiermontderby.com
13

14                                    Attorneys for Plaintiff Steve Siebold
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                    8
Case 2:19-cv-01173-GW-JPR Document 40-1 Filed 09/19/19 Page 9 of 9 Page ID #:458



1                                CERTIFICATE OF SERVICE
2          Pursuant to Civil Local Rule 5-4.1, I hereby certify that on the 19th day of
3    September, 2019, the foregoing STEVE SIEBOLD’S MOTION FOR ENTRY OF
4    DEFAULT AND DEFAULT JUDGMENT was served on all counsel of record who
5    are deemed to have consented to electronic service via the Court’s CM/ECF system,
6    and via-e-mail and certified mail, return receipt requested, to:
7                    Keller Media, Inc.
                     c/o Service Agent: Wendy Keller
8
                     1180 Cobble Hill Court
9                    Hoffman Estates, IL 60169
10
      Dated: September 19, 2019             Respectfully submitted,
11
      SKIERMONT DERBY, LLP
12
                                            By: /s/ Mieke K. Malmberg
13
                                            Mieke K. Malmberg
14
                                            Attorneys for Plaintiff Steve Siebold
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF STEVE SIEBOLD’S MOTION FOR DEFAULT JUDGMENT                          9
